IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 596 WAL 2014
                              :
              Respondent      : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
RAYMOND ALLEN MATTESON,       :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.